Exhibit 99.2 Con-way Inc. Freight Segment Statements of Operating Results (Dollars in thousands) Twelve Three Months Ended Months Ended March 31, June 30, September 30, December 31, December 31, Revenue before intersegment eliminations $ Salaries, wages and employee benefits Purchased transportation Other operating expenses Fuel and fuel-related taxes Depreciation and amortization Maintenance Rents and leases Purchased labor Total operating expenses Operating income (loss) $ ) $ Twelve Three Months Ended Months Ended March 31, June 30, September 30, December 31, December 31, Revenue before intersegment eliminations $ Salaries, wages and employee benefits Purchased transportation Other operating expenses Fuel and fuel-related taxes Depreciation and amortization Maintenance Rents and leases Purchased labor Total operating expenses Operating income (loss) $ ) $ Con-way Inc. Logistics Segment Statements of Operating Results (Dollars in thousands) Twelve Three Months Ended Months Ended March 31, June 30, September 30, December 31, December 31, Revenue before intersegment eliminations $ Purchased transportation ) Net revenue Salaries, wages and employee benefits Other operating expenses Fuel and fuel-related taxes Depreciation and amortization Maintenance Rents and leases Purchased labor Loss from impairment of goodwill and intangible assets - - Total operating expenses excluding purchased transportation Operating income (loss) $ $ $ ) $ $ Twelve Three Months Ended Months Ended March 31, June 30, September 30, December 31, December 31, Revenue before intersegment eliminations $ Purchased transportation ) Net revenue Salaries, wages and employee benefits Other operating expenses Fuel and fuel-related taxes Depreciation and amortization Maintenance Rents and leases Purchased labor Total operating expenses excluding purchased transportation Operating income $ Con-way Inc. Truckload Segment Statements of Operating Results (Dollars in thousands) Twelve Three Months Ended Months Ended March 31, June 30, September 30, December 31, December 31, Revenue before intersegment eliminations $ Salaries, wages and employee benefits Purchased transportation Other operating expenses Fuel and fuel-related taxes Depreciation and amortization Maintenance Rents and leases Purchased labor Total operating expenses Operating income $ Twelve Three Months Ended Months Ended March 31, June 30, September 30, December 31, December 31, Revenue before intersegment eliminations $ Salaries, wages and employee benefits Purchased transportation Other operating expenses Fuel and fuel-related taxes Depreciation and amortization Maintenance Rents and leases Purchased labor Loss from impairment of goodwill and intangible assets - - - Total operating expenses Operating income (loss) $ ) $ ) Con-way Inc. Consolidated Statements of Operating Results (Dollars in thousands) Twelve Three Months Ended Months Ended March 31, June 30, September 30, December 31, December 31, Revenue $ Salaries, wages and employee benefits Purchased transportation Other operating expenses Fuel and fuel-related taxes Depreciation and amortization Maintenance Rents and leases Purchased labor Loss from impairment of goodwill and intangible assets - - Total operating expenses Operating income $ Twelve Three Months Ended Months Ended March 31, June 30, September 30, December 31, December 31, Revenue $ Salaries, wages and employee benefits Purchased transportation Other operating expenses Fuel and fuel-related taxes Depreciation and amortization Maintenance Rents and leases Purchased labor Loss from impairment of goodwill and intangible assets - - - Total operating expenses Operating income (loss) $ ) $ )
